IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SANDRA WALKER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3228

DAVITA, INC., and SEDGWICK
CMS,

      Respondents.

_____________________________/

Opinion filed November 9, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Nicolette E. Tsambis, Lakeland, for Petitioner.

Donna L. Kerfoot, of Vernis & Bowling of The Gulf Coast, P.A., Tampa, for
Respondents.




PER CURIAM.

     DENIED.

ROWE, MAKAR, and KELSEY, JJ., CONCUR.